OFFicE   OF   THE   ATTORNEY     GENERAL        01= TEXAS

                                       AUSTIN




                                                                      ‘\
Eonoreblc Cen V. Jackson
rJ1st.rict
         Attorney
Houston, Tcras
                                                          ,i      :        :
Altcentloll:       Hr. John Snell, Jr.               li         -..-
t.Ebr sir:                          O~llllOIl
                                            No. o-5621




                                   -\,, vhf*      doflne peace officers?"
                                      \




                                              Peace transferred this




            '1 have raaelvod yours of Ootober 28th; and,
       in reply, wlsb to olte you aortain section@ of the
       city Code of fioustoa,Taxasr
            "sec. 1643. Specie1 Offlccrr for tempor8ry
       aorvioe Sn ewgonoy.    The mayor, in 0a8e of 8 riot,
       flood, fLre, or other public emsrgenoy, crhallhave
       Power'to sppolat, for temporary 8eroloe only end
                                                                i
                                                                i




j~cmreble Dan U. Jeoksoa, page 2


    not to excseC thirty days, any number of apeclal
    0fflCers and to Clsohargs the same at uill. salid
    specl.aloff:cua shall be paid by the city for
    serrloe renduwd the olty in the dlsoharge of their
    dutlos at 8 salary rate to bo determlned bs the
    WjrOI-.

         "3~. 1280 (firor.and last parsgraphs) Po-
    1100 Chief LO adopt rule8 and rqulatlona;  publl-
    cattan of rules; luxlllarx pollco force; air raid
    vardon8.

             vhe ahlef of polioe. 8ubject   to the approval
    of   tba                        l
               a8yor, 1s hsrsby uthorl8etl,directed and
    sarpo~~ad      to prepare aaa prom&ate   such rule8 and
    regulations,      lw.3rarlslons and amabents   thereof,
    as UT,       Lo hi8 dlsaretloa, be neoesnry for tha
    oonduot      oi puaau8 &wing air raid prlods, and la
    ordu td carry out tha expressed intent of this
    8rtlOlo; pmvidd,  &VOV~F, that no much rule or
    rtgulatloa8ball be aoatmry to the prorislons of
    this artlole.
         %a     chief of poli4e, subject to the approval
    of the rye?,    amy armto, tora and cODduct lg auxti-
    lary pall48 fop08 or other   orgaaaltatlonor appoint
    suchair ralav~~         or oth* peraoas vhomay, ln
    hia dlaorotfm,    bs naosssary to our7 out the pro-.
    ~1814~ of thla utlole anA the rub8 and rogula-
    tlw     adopted   paau8mt tlwreto,
           "saa.1681.    Aathorlt~ $0 appo1ntj pollee parers;
    Th4   myorof tha    alty   la   h4r4by   luthc4?144d
                                                 to ap-
    point, from tin     to tiw, lpwlal  officer8 to 8crva
    4ad 4at at private  pU4es of bu8lnea8,   ln8titutlons
    or h wa far duty in a n4 at lu4h plaoea only, upon
    the requsat a& r*oma&atlon      of the omu8, ten-.
    urta or peoprleter8  of s\rahplasma. Any 8pe4lcrlOS
    tiou *ho ha. kou rppo1at.d br tha ryo~ &all hsvc
    full authority of a pollae offloer to protmt life
    8n4 property at tha plsoa for whloh he hs8 bean sp-
    pplnred.
          n
            . . . .
      pnoratle Dan c'.Jackson, page 3


                       “Sec. 1683.     Salary. OffiCel-8ah411
                                                   SpeCld
            receive no salary from the city, but #ball be pal6
            uholly by the person employing them.

                 "sea. 1664. Can4ellatlon of oomlas14.m. The
            o~S#iO,,   of auy sjmli.1 0ffiO.r Sh4llbS Sub l4 t
            to aanoellatlon st any time by the aym   or ohiof of
            pOliCa, for Cmg WUSC  that c&y  or either of thw
            deea luffialent.

                       Yea.   1685.    Explratloa OS 0orri881olr.       All
            CwiSSiOnS          Shall 4xpim       8UtwttmllJ       8t tidnlght
            on the thirty-flrrtby              of Deoenbu      IO any jeer.
                       *. . . .

                       'ho.   1694.    Eight to lp p a lnt
                                                         temp4rar~ a p a 4 la l
            offioers ln wrgewy    uot rffooted. liow     ln this
            artlale shall In any ulaa llmlt or abridge the rl@t
            oftheuy4rtoapp4lnt,atanytlrs,f4rup4aaae
           deem& luffloient by hlm, la ease of an enrgauiy
&:.;~~;&@$ such as fire, floods, riots or other eYrgenol48,
           saOh #peOl.aloffiOer8 as my be r4Quir4d for a pu-
           iOd Of Pot t0 4X4eed thil'ty&yS.

                "soa.1695.   bobjeot to -11 in 488e Oi pUbll0
           lnrgewyj   arb4   p&o06 orrpelloe &ewtwrt    psp
           roll aad given badge. It 18 8180 rurtbr expreaal~
            gPOVib4d th.tti            thO.4   hOktt*   -SW              SC       SW-
    ,       8181 oifloara,
~::*!:j/j:j:.                     a&n     ba rubJ#t to        the ~11    of the
            myor sad tha 4hlef of pollae ln ease of a Hot,
            r144d,rlre m other publl4a4rg4a4~.     upcmth4   44-
           4 -e.     Of Sa ylueh lmerguro3tb4 -JOI, alullSl.6~'
           km4         th4 pOWU
                          t0 pba4  St&y Sp44ul   OtfiOu ob the
           nwar           deparwnt p~oii
                          pou44                r- a puied not
           to @rood thirty days, aad lx muahla a e&ha ohid
           of pelloe ahall laman to rauh spoolal 0iriur a
           regular        polloemn*a     badge t4 be wed        by umh    otti-
           4Or tw         tb8 p4riOd    Of tin4   that ha     t# 84wa         a
           the pollee deputmat             durm      ruab wrgauar.
                Yhe auxiliary poll04 offioen   of th4 citr of
           &UStOn Serve by r4aSOP of the lbove 84OtiW,8 lf the
           city Code. There la no executive  or&r under vhloh
   >I::,   th elu*illuy police foroc 18 operated.”
            Artlolt                995, Rarimtd dt8tutea. 1925, provides a8
follow8:
         “uhoaever the M ar duu it Mco8sery, la
    order to la r o r a otha L 18 of the atty. or to avert
    deagor, or to gwotoat life or property, la aeoe of
    riot or any outbreak or eelamity or publla dimturb-
    elwx?# or when ho hee roe8011to fsar euy 8orlous
    vlol~~lom of hu or or&r.    or any outbrmk or my
    othsr Ua&pr to ~16 oity, or tbo lnb8bitant8 thorr-
    of, he 8hall 8OIDIL Lnto l*rvloe 88 e aipealal PO-
    lice rorco, all or 88 mj   or ths Cltl88as as in
    N8 jupewnt my be aeoo8ury.      Such 8usmoasnmy
    ba by grr#lamtlaa                     or 0th.~ ardu eddre8scd to the
    c1tluae             gsserally,         or thou of ally ward of the
    a l& y,
          o r lubdi.risioa
                         thereof, or my be by person-
    llmtL!x~tloa.     swdh 8p0oiel pollao r0rcttwhile
    la 8OCVloe, shell be                     8uhjut     to   the    oders of the
    uly o r ,
            eimllp o r fo m luo hdutiee                        a 8h er a yx wq llr e,
    cad ahell heve ttn eam~ pour vklla on duty aa the
    rogulu          pollae tore0 0r 80id oity."

            maoh                   36, a0d0 0r cr-1                ~OC~~UIW, protithe:
            "~8~3rbiiaviog u+0 *p0800 0rflo0r881                           8h0
    shorlff amlhi8 6opat%os,ooastabl~,                                the urnhal
    or polluM8     of aa lumrpomcod tolm                              or olty, the
    0m08~.     db0+00u8~;0~d        0fri0ul8                        ti   pm8880
    0rtb0   stet0w        sw0O,OeGuypmmt0                                  perOm
    ep eo ~lly
           lp p a sa ta
                     eduuutoo r iea pel
                                     r 00ue.~
            &tiOlo                 uh7,   &mtiO%.l, l'.Orlthd-0,prOrid*
          “Aa leeeult o r b8ttuy h e a a vs
                                          e@ p a ma a vh o n
    conltted   au4er a8y of the follovlq~ OirOOUOt8WO8z

                          Nhen aamtCto0 up06 aa oftlaa ia t&a
    I.eALw                    ~8 oi a# dUCi08 Or hi8 OmOO,  ir
    ituaehowaordular.dto&heorrwxlerthetthe
    mr ea ml8uultod  v8e 80 orf’i4r.r dLsoher&ng en or-
    ri0id du8y.
            ”
                .   .     .    .

            To oonatltute ths                    offeaoa of agSNvated lrtiult vten
SQ sauult       18      oarittul          upor    80 orricer       there must be --   rlr8t
~ofiorcblsCam i;.Jackcon, page 5



cn acccultt 8eaon6, the person 888aulted must ba en Officer In
the d18Ohu‘gO Of hlc dUtl.Sj u&d, third, the l88ault    must be
-de cc cn lnterruptloa or ths ofricer’s     offlolrl dutlsc. The
foregoing prOpO8itioXl18 sUpparted by our OYIICourt Of Crl~lln-
cl A9peClS. See Blrdctto v. stata,     150 3. Y. (2d) 1035, and
the cuthorltlcc oltod tharmfa6er.
           Under th8 d140ru410a       ar Pub110 ofri00rO In 22 Rul-
ing a80  tru, 90~~ 397, ~0 rm          the r0ii0ving     ~u~rgr;
           *       on the grouadth8ttba           prlnolp8lduty
     Or polio; &riOOrS      18 tkh0prO8OWStlW         Or  tb pub-
     110 peaa*, VhiOh 18 8 Utter          Or public CWQOIP, it
     ha. boon held that poll           II We Dub110 OfriOOrS‘;-
     . . .     hcabcmahcld              tk    mombars of ttn do-
     tectlvo dbputmut 0r 8 dictrlct pollee foroc, or-
     gsni~d t,UXiorSt&t0 8tauto         uhlch OOniorrd      an them
     tho ponrs   or pollee otilccr8 end constables,           cre
     pub110 oflloors end not wrcly Olrp1OyUOSof-the
     conccrmmlth."     (tkld.~SOCWilrg     OlU-8)

              h   the    MM      Of    XiOaiUS      V.    HUtChiruOn       CO.,   55 A.L.R.
1191, ow      Beacon ns     ca erployoe or the Portland Thwtor snd
won   the urtttea     requert   or his employer he vaa 8ppointed cpe-
cl81 pollcorm by the City Cowicll of Portland a8 8uthorlzed
bY fba   h8      Or thy Stat0 oi Jkw.      818 sorrlau nro   pcld by
the thutor end la the aarw            ho oloaued up about the thectcr
wN10 ct or-           end dnrlng cbvv tlr    hc wore his unlfcwm end
Yam stationed in tha lobby amI kloomy md kept ardor, qulet-
n-4,   kqt the 81810s aloar la keopiog rlth the flro rub8         Sd
1 0l ~WUl         -8     ~SOE’Vd            th0
tht sata held that:                  “AS    a ~orr~~r~“~~c~~toO~.Cd
Officer.

              Thor. 18        l ver y      able d180u881arr0r         l    l1tuat1on rlal-'
1 ~ to th e005uuler la a #ldmtiOh
                                mr 0hood                                  in th eUh4 tle y
Cc40 raporto4 In 3 S. Y. (W) 174                         rhoroin Juotloe Wsrtln
VWking   r0c 0~ court 0r c~irlrui                        Appeals,   bra     th0 r0ii0hg
to My:

              “&p.lbnt          -8     00U~iOt.d Oflggnv0t.d                 l S-
     SaLlIt    upon     oar
                    J. II. Ohuts, ‘ths uld  J. H. Chocte
     them and thoro bclng 8 cpealcl p01loo offlaw of
     the oity al Big Spria&'I poaalt~, rim of $25.
          “A    lUff~Ol8Ut           St.tO..nt Of               thS     fOOt8 -OS-
~8l.y     CO lllU8tXSte              th0 bV FilltS                   d1IlOlUS~d     10
briefly         88 fO11OVS:
     #The procaoutfng rltnws, Choate, on the 15th
day or nay, 1926, received rrcm the maym of Bi,.g
Spring the following vrlttoo oppolntmntt
“‘st8t0 or T-S,                     c0tay         0f ri~nrd, city 0r Big
     Sprlag.
     "2%8   18 to oortlfy that by vlrtw or rrti-
Cl0 9%  af the RMiCd     StikUtOS   Of tbs  %&ta  Of
TeLPS, 1925, 3. n. ChMte     18 busby    8ppolntsd 8pd-
clcl polioemul r0r the olty of B& 8prlag, Texas,
vlth all and full paver glvon him under the uld
crtlole and for the purpose of enforolng any and
811 the hV8             Or     th0     8tate          Or   TOWS       Uithin      th0    8ity
liPit Or BlgS)prlllgCadth0 OFdiProoW8 Or t!MJUld
c1r.y.

     “‘ThiS   OO~SSlOSl  18 t0 r#la ia fWC0 Ulltil
the olty oounoll oi the olty of Big Sprlag chcll
meet in Fugular   808~1oCL.

          **Oivoa       under        tho haad and seal or the olty
of   Ba        Spd.n&        thic      the 15th4q                or IU3,A.D.
1926, 8t m              s-f&&           8OVU’dOOWtJ,                   ?OlUC.
                                            “‘al*          u.  -8,
“‘(SskL.)                                      ~YW,         city      0r   m8     SW-.

"'Attoct: Loulu                     Hlddlotoa, S&Wry,                           City of Big
                   Spring, by V. M.'

          “He th o r ur to rl8t.d l8
                               8Wti1 pollSomu ua-
tii cttor         a OS th 0rr0M0
                         at0        0t *hioh ami-
lax& ~88 ooarlrtod.  Xemmroaoplisod88a        pellos
ofriwr by the 0th.u OrflOOt8 or Bourd aouuty and
the city of Bl.gSpring, lS -11 88 by the publlo.
He UdO fTaQWltt WMCtS, OOlbCting fiae8, lPd
exerolsing t!xcdutloc tuually ~rforrd   by 8 pallcs
ofrioar. on tho date la qUCStiOll,chute   arrested
rI:pelhnt cm            l    pub110          ltreot        la the olcy of Big
fi;onoreblc
         Can *I.Jnck8on. page 7



    Spring for diaturblng the pcaaa and for belag drunk
    in a public place. Be further tertiflod th8t ap-
    pliant at the time was drlrlne a aar vhlle lntoxl-
    oated and uas clrunk and curslug on a pub118 street,
    and that this happened in hi8 pre8eaoe and ulthln
    hia rleu. Appellant ma8 arrested without a uarrant.
    Choate teotlfled tkat appellant knwv he ~88 an of-
    ficer prior to and at the tlmo of his arrest.
    Irosecutlng vltnem8. Choate, apparently aever qUrr1l-
    fled by takl~ o8th or giving bond, 8n8 he sated
    at all tlme# by virtue of the appointment above at
    811 tlma,  but vlth the la q uleso enc  e oomaent of
                                          and
    the mayor of Big Spring and the city council there-
    of.
            88
             . . . .
            -A de hoto   offleer   vam cleflnsd by the court
    in his charge a8 follovsr
            “‘A de facto offleer 18 one vho 18 in       po88a8-
    alOll   Of
            U OffiOe &Id d18Ohrgm           it8  dUtle8   under
    color of luthorlty, by vhlsh 18 meaPt authority de-
    rived from an llootlon or qpolntmeut,          hoverer lr-
    regular or informl, 80 tbt     the    lnaabent      be not
    a mere roltmteer.'

                             lm-a
            'Thlm deflmltlocl.          to   be la the lxmt
    verblAg      of the ow   lpprotod ip Bmua     v.   State, 42
    Tex. cr. R. 418, 60 S. u. 548,.96 A& St. Rep. t306i.
    bfhatererright be said of it8 OorreCitW88 uod8r l
    dlfferont 8tate of faot8, me boliov8 it 18 oorreot
    under those exhibited la this reoord.
         "It Va8 Uid     h  &OVIl V. atat., 8Upa,   tbt
    'the deolelone irdleato    that, before one a     be a
    de faoto offioer, there mut be waa offloe vhloh
    he oou1d hold de jurei* It Is plmulbl~ u:           d bT
    ap&bdlU&t tht 00 S&l OfflOe a8 8p8eia1 p0f"     100 Of-
    ficer bad ever been eruted by orOiumaa of the
    city of Big Sprln& ud aoae in Saot lx lo ted       under
    the Uv, lxvlthemfore pro8eoutlw vltne88,        Choate,
    oould not becor rurd0r any state of facta     a de hot0
    officer. A mufflcleot anaver to this 18 that        article
    _




Honorable ;~n W. Jackeon, W$c           3


    995, R. S. 1925, by it8 tc=    PUthOrlZe8 the ep-
    pointPant of, and by swh, laplledl~ at lea8t,
    create8 the4 office of, rpeJlo1 pollee officer. It
    b8  been held that a polloenen la a peace offloer.
    Hull v. %8te, 50 Tu. Cr. R. 607, 106 3. W. 403.
    There being lxpre88 8tatUtwj authority under lald
    ertlole $495for th alppClntwnt of prooroutl~ vlt-
    PC88      to   th8 OfflOe b,a &8YuY4       t0 hold, we are Of
    the oplnlon th8t lyecotid under               8 proper 8tate of
    fact8 be a de hot0 offlc8r.                Are  8Uoh fact8 pro-
    uac  la thl8  reocud? It 18 urged that the vrltten
    lppolntmeat oat out abow lxpre88ly limited hlo
    lppoFotm8nt to offioe to th8 next  m8tiag Of the
    City OOUtWil,  M6,  thl8 OORt~rrO~   hW=    htlpm-
    06 long before the m8t     in QtS88tiOn,he Ua8 there-
    fore neither es ofiloer de jure nor a de f8OtO. By
    the tdZU8        Of Uld   WtlOlO    995,    8uch Ui appOintwat
    ray be orelly wde.           The
                                   reoord        lfflrutlwly          a ho w
    that    VitM88  ooatlnMa       to   *at    vlth exprea8 con8ent
    awl    aoqule8oewe of       the oftr eouncll end ayor             of
    Ba Spring, If 1lde~I It 4OV8 not 6hOU that                   he   did
    80 by their 8rpF888 direot1oa, until lftsr                 the    al-
    lem       oaami88lao   of tin offew      by appellant. It
    fUPtbsr       8hOV8 b  Vh8 rgtt.d     t0 b -    Va8 PeCOg-
    tiud      by th0 pttb~io a8 8Wh OffiOer. UO rO@rd
    the8e     faot8   a8 -1~   lufiloieat    to 8hov affirm-
    tire17 that br va8 8 DDE faoto officer. Fnrthermorq,
    ve lee a0 ru8oa to doubt that 8eld vitae88, if h8
    continued to rot uader u lxpi.redooml88loa vlth-
    out iaterruptisn    ud vlthoet qwatlon  br tbv pub-
    110 arbf#n       offloere afBi# 8pring, but vlth
    their aaqulv8oomee, tht 8wh mot8 vould ooavtltute
    hir l de f-to Offlom.       It u8 born uldr
          l‘YOt,althou@ ln 84dl’Vd    CorriO81olr     18 Wt
    color of tit10 to offloe, still, if an llvoted or
    appoFated p&l;* offloer ooatlmn8,       vitheut break,
    and vlthout queatlw by the p&110, to aural88
    th8 fUMtlaa8 of theoffloe  after the explwtion of
    hlr OOUf.UiOIt, thi8 18 l 6Wth U.d      eXewl8e Of the
    autle8 Of the offfoe by tioqule8oeaOe, la Q,      under
    the Bodero rule, eosutltuto~ the p~rron       thm   sot-
    ink an offloer de faoto.' Rx ?arte Traoey (Tax. Cr.)
    APP.) 93 a. w. 542.
Honorable Den W. Jaokaon, pege 9


             “Quoting from thl8 authority further;

            "'In 011 Of these Ca888 the doctrina i8 8U-
     aoumed chat, vhlle a de facto offlaer my be one
     uho hold8 under oolor of 8leotlon or appointPunt,
     vhich my not be altogether r8gular, there 18 rtlll
     8nOthsP   Oh88  vho my be d8 fOOt0 OffiG8r8 VithOUt
     regard t0 eny eleCtiOU or OppOiUtIiI8at; that i8, one
     vho eXerOl888 the dUti88 Of Ul Off%08   for a 18Ilgth
     of clme, 8Qd acquleroence on the part of the author-
     ities and of the publlo. fn 8uCh 088e8 the inour-
     bent, regardle8a of hi8 lnductloa,mg be ooiuldered
     8 de root0 officer. l l l k de facto offloer ry
     be 8uch l * l vlthout a knovn lppo~tuat     or 8leo-
     tlon, but under 8UCh clrowJtaaa88 of reputation or
     acqul88aence 88 vere caloulated to lad1108people,
     vlthout Inquiry, to 8ubmlt to or invoke hi8 lotlon,
     rupporlag his to be the offloer h8 088umd to be.’
          *wthout eXpF888ly approvlag all th8 langurge
     use&h   the Traoey Ca8e,  8upr0,  vc regard  it and the
     ca8e of Erovn v. State, rupra, a8 ample authority
     to uupport our vlov that    th8 faotr or8 8Uffloleat
     to ObOti ~OSSOUt~    VitM88    a &  racto  offloer on
     the date fn quartion."
          In viev of the for8going authoritlell,you are adrilled
it Is our oplnlon that an aurlliary pol$.aeofficer 18 a mpeace
officer" a8 that term 18 defined by &FtlCle 36, Code of Crlmlu81
Ppocgdure, and 18 an "offloer" vlthillthe purvlev of Artlole
ll!J'[.
      Swtfolp 1, of the Penal Code, vhen engaged la the ilavful
xllabarge of the dUtie8 of hi8 ofrioe.
                                          Very truly your8

                                     ATTORiTEXGEB8RALOF TEXAS       r


                                                     Je88o DVenS
                                                       A8818tallt
JO:db